    Case 13-11672-LT11            Filed 02/14/19    Entered 02/15/19 15:25:02         Doc 416      Pg. 1 of 1


                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF CALIFORNIA

                                                 Minute Order
Hearing Information:
                                                                                                                    0.00
                    Debtor:   LIVE OAK HOLDING, LLC
              Case Number:    13-11672-LT11             Chapter: 11
      Date / Time / Room:     THURSDAY, FEBRUARY 14, 2019 10:00 AM DEPARTMENT 3
       Bankruptcy Judge:      LAURA S. TAYLOR
        Courtroom Clerk:      RUSSELL PALUSO
          Reporter / ECR:     JENNIFER GIBSON

Matters:
       1) STATUS CONFERENCE ON CHAPTER 11 PETITION (fr 1/17/19)


       2) MOTION FOR ORDER APPROVING BIDDING AND SALE PROCEDURES; APPROVING SALE OF
              WATER COMPANY AND RELATED ASSETS FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS AND
              ENCUMBRANCES PURSUANT TO 11 U.S.C. SECTION 363(f); AND GRANTING RELATED RELIEF
              FILED ON BEHALF OF RICHARD M KIPPERMAN



Appearances:

        KRISTIN MIHELIC, ATTORNEY FOR U.S. TRUSTEE
        ABIGAIL O'BRIENT, ATTORNEY FOR RICHARD M. KIPPERMAN
        RICHARD M. KIPPERMAN, CHAPTER 11 TRUSTEE
        NAZAR NAJOR, MANAGER FOR LIVE OAK HOLDING, LLC
        CHRISTOFER NOLAN, REPRESENTATIVE FOR CALIFORNIA PUBLIC UTILITIES
        COMMISSION (telephonically)
Disposition:                                                                                         1.00

        1 & 2) Continued to 2/28/19 at 2:00 p.m.

        Overbidder to file the offer sheet and financial information by 2/21/19 as set forth on the record.
        Trustee to file a document that shows the scope of bid procedures of the Court by 2/21/19 as
        set forth on the record. California Public Utilities Commission may file their reply by 2/26/19 as
        set forth on the record.




Page 1 of 1                                                                                      2/15/2019    3:19:49PM
